UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6207


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER LEWIS, JR., a/k/a Skeet,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:07-cr-00005-FPS-JES-1)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Lewis, Jr., Appellant Pro Se.        John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Lewis, Jr., appeals the district court’s order

denying    his   18    U.S.C.   §   3582(c)(2)    (2006)   motion.     We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm.       United States v. Lewis, No. 5:07-cr-00005-FPS-JES-1

(N.D.W. Va. filed Jan. 17, 2012 & entered Jan. 18, 2012).                      We

dispense     with     oral   argument   because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                        2